EX PARTE QUAYLE ACTION
This application is in condition for allowance except for the following formal matters:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 22 June 2021,
05 August 2021, 09 September 2021 and 03 November 2021 are in compliance
with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to because of the following informalities:
a.	The drawings fail to comply with 37 CFR 1.84(p)(5) because they include one or more reference characters not mentioned in the description.  Note, for instance, 300 (shown in FIG. 3A and FIG. 3B), 322 (shown in FIG. 3A), H (shown in FIG. 4A),
L (shown in FIG. 4A, FIG. 4B, and FIG. 4C), and W (shown in FIG. 4B and FIG. 4C).
b.	In FIG. 3A, reference characters 308A, 308B, 312A, 312B, 312C, 312D, 312E, 312N, and 314A-N should be changed to 308a, 308b, 312a, 312b, 312c, 312d, 312e, 312n, and 314a-n, respectively, in order to be consistent with the remainder of the disclosure.
FIG. 4C, reference characters 408A, 408B, 408C, and 408N should be changed to 408a, 408b, 408c, and 408n, respectively, in order to be consistent with the remainder of the disclosure.
d.	In FIG. 5, reference characters 400, 504A, 504B, 504C, and 504N should be changed to 500, 504a, 504b, 504c, and 504n, respectively, in order to be consistent with the remainder of the disclosure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or an amendment to the specification in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
a.	In line 2 of claim 10, “a soldering material” should be corrected to read
--a first soldering material--.
b.	In line 1 of claim 11, “the soldering material” should be corrected to read
--the first soldering material-- in order to more clearly refer back to the change in

c.	In line 2 of claim 12, “a soldering material” should be corrected to read
--a second soldering material--.
d.	In line 1 of claim 13, “the soldering material” should be corrected to read
--the second soldering material-- in order to more clearly refer back to the change in claim 12.
e.	In line 1 of claim 17, “the plurality of laser apertures” should be changed to --the plurality of apertures-- in order to more clearly refer back to that set forth in lines 3-4 of independent claim 9.

Appropriate correction is required.

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record.  The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-8, the prior art of record does not teach nor suggest a “vertical cavity surface emitting laser (VCSEL) device, comprising: a chip for mounting on a slider, wherein the chip has a first surface for facing the slider; and a plurality of laser apertures disposed in the first surface, wherein the plurality of laser apertures are spaced apart by a distance of between about 1 microns and about 20 microns, wherein the VCSEL device is capable of emitting a plurality of lasers corresponding to the plurality of laser apertures, wherein the plurality of lasers operate at the same frequency, and wherein the plurality of laser apertures are linearly arranged” (emphasis added).
With respect to claims 9-20, the prior art of record does not teach nor suggest a “vertical cavity surface emitting laser (VCSEL) device, comprising: a chip for mounting on a slider, wherein the chip has a first surface for facing the slider, wherein the first surface has a mesa, wherein the mesa has a plurality of apertures, wherein the plurality of apertures are spaced apart by a distance of between about 1 microns and about 20 microns; a first electrode disposed on the first surface, wherein the first electrode is coupled to the first surface; and a second electrode disposed on the first surface, wherein the second electrode is coupled to the first surface, wherein the VCSEL device is capable of emitting a plurality of lasers corresponding to the plurality of apertures, wherein the plurality of lasers operate at the same frequency, and wherein the plurality of apertures are linearly arranged.” (emphasis added).

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688